Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Species VII, claims 1-20, in the reply filed on 24 August 2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-7, 9-11, 13, 15, and 19-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Neumeyer et al. (US 2009/0326539 A1).
Regarding claim 1, Neumeyer et al. discloses a hole saw (embodiments of figures 7-9) comprising: a substantially cylindrical body 4 having a cutting end (left side), a cap end (right side), and an outer wall 4 extending from the cap end to the cutting end, the cutting end including a cutting edge 5 having a plurality of cutting teeth 6/7/8, the cylindrical body defining a longitudinal axis extending from the cap end to the cutting end; and a plurality of distinct apertures 9 formed along the outer wall of the cylindrical body, wherein: each distinct aperture is configured to receive a tool for removing one or more plugs from within the cylindrical body; the plurality of distinct apertures include a first aperture and a second aperture, the first aperture having a geometric characteristic distinct from that of the second aperture (the apertures that connect to the cap have a different shape); and the first aperture and the second aperture are arranged on a same side of at least one plane that contains the longitudinal axis.
Regarding claim 2, Neumeyer et al. discloses wherein all of the second aperture is closer to the cap end than all of the first aperture (embodiments of figures 7 and 8 each have a second aperture that is closer to the cap end in its entirety than a first aperture that is closest to the cutting end).
Regarding claim 3, Neumeyer et al. discloses wherein a first portion (right portion) of the first aperture (embodiments of figures 7-9) having a first distance that is closer to the cap end than any remaining portions of the first aperture, a second portion (right portion) of the second aperture having a second distance that is closer to the cap end than any remaining portions of the second aperture, the first distance being different from the second distance.
Regarding claim 4, Neumeyer et al. discloses wherein at least a portion of the first aperture (embodiment of figures 7 and 8) and at least a portion of the second aperture is aligned along a first aperture axis (the axis that goes through the center of two adjacent apertures) that forms a first acute angle with respect to the longitudinal axis.
Regarding claim 5, Neumeyer et al. discloses wherein at least a portion of the first aperture (embodiments of figures 7-9) and at least a portion of the second aperture is substantially aligned along a line that is substantially in parallel with the longitudinal axis.
Regarding claim 6, Neumeyer et al. discloses wherein the geometric characteristic of the second aperture includes at least one of a shape and a size of the second aperture (the size and shape of the apertures closest to the cap end are different from the other apertures).
Regarding claim 7, Neumeyer et al. discloses the plurality of distinct apertures (embodiments of figures 7-9) including a first plurality of distinct apertures, further comprising: a second plurality of distinct apertures formed along the outer wall of the cylindrical body, each of the second plurality of distinct apertures being identical to a respective one of the first plurality of distinct apertures; wherein all of the second plurality of distinct apertures are arranged on a same side of at least one second plane that contains the longitudinal axis.
Regarding claim 9, Neumeyer et al. discloses wherein the first aperture (embodiment of figure 8) further comprises at least a first substantially straight edge that is substantially parallel to the cutting end (the edge of the aperture closest to the cap end has an edge at the cap end from the outer diameter towards the longitudinal axis that is substantially parallel to the cutting end).
Regarding claim 10, Neumeyer et al. discloses wherein the first aperture (embodiment of figure 8) further comprises a second substantially straight edge (on the opposing side of the aperture relative to the longitudinal axis) that opposes the first substantially straight edge and is substantially parallel to the cutting end.
Regarding claim 11, Neumeyer et al. discloses wherein at least one of the first aperture and the second aperture (embodiment of figure 9) is bounded by a first edge, a second edge that is substantially parallel to the first edge, and a side edge connecting the first edge to the second edge and oriented at an acute angle to the longitudinal axis of the cylindrical body (each of the apertures closest to the cap end has a side edge at the cap end that is oriented at an acute angle).
Regarding claim 13, Neumeyer et al. discloses wherein each of the first and second apertures includes a plurality of rounded corners (embodiment of figure 9).
Regarding claim 15, Neumeyer et al. discloses wherein each of the first aperture and the second aperture defines a minimum width to allow insertion of the tool therethrough (embodiments of figures 7-9).
Regarding claim 19, Neumeyer et al. discloses a hole saw (embodiments of figures 7 and 8) comprising: a substantially cylindrical body 4 having a cutting end (left side), a cap end (right side), and an outer wall 4 extending from the cap end to the cutting end, the cutting end including a cutting edge 5 having a plurality of cutting teeth 6/7/8, the cylindrical body defining a longitudinal axis extending from the cap end to the cutting end; and a plurality of distinct apertures 9 formed along the outer wall of the cylindrical body, wherein: each distinct aperture is configured to receive a tool for removing one or more plugs from within the cylindrical body; the plurality of distinct apertures include a first aperture (aperture closest to the cutting end) and a second aperture (aperture closest to the cap end), wherein all of the second aperture is closer to the cap end than all of the first aperture (embodiments of figures 7 and 8 each have a second aperture that is closer to the cap end in its entirety than a first aperture that is closest to the cutting end); and the first aperture and the second aperture are arranged on a same side of at least one plane that contains the longitudinal axis.
Regarding claim 20, Neumeyer et al. discloses hole saw (embodiments of figures 7-9) comprising: a substantially cylindrical body 4 having a cutting end (left side), a cap end (right side), and an outer wall 4 extending from the cap end to the cutting end, the cutting end including a cutting edge 5 having a plurality of cutting teeth 6/7/8, the cylindrical body defining a longitudinal axis extending from the cap end to the cutting end; and a plurality of distinct apertures 9 formed along the outer wall of the cylindrical body, wherein: each distinct aperture is configured to receive a tool for removing one or more plugs from within the cylindrical body; the plurality of distinct apertures include a first aperture and a second aperture, a first portion (right portion) of the first aperture having a first distance that is closer to the cap end than any remaining portions of the first aperture, a second portion (right portion) of the second aperture having a second distance that is closer to the cap end than any remaining portions of the second aperture, the first distance being different from the second distance; and the first aperture and the second aperture are arranged on a same side of at least one plane that contains the longitudinal axis.

Claims 1-6, 8, 11, 13, 15, and 18-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bae et al. (KR 2012039417 A).
Regarding claim 1, Bae et al. discloses a hole saw 10 comprising: a substantially cylindrical body 10 having a cutting end 20, a cap end (adjacent connection part 30), and an outer wall 10a/b extending from the cap end to the cutting end, the cutting end including a cutting edge 20 having a plurality of cutting teeth, the cylindrical body defining a longitudinal axis extending from the cap end to the cutting end; and a plurality of distinct apertures 12 formed along the outer wall of the cylindrical body, wherein: each distinct aperture is configured to receive a tool for removing one or more plugs from within the cylindrical body; the plurality of distinct apertures include a first aperture and a second aperture, the first aperture having a geometric characteristic distinct from that of the second aperture (different shape); and the first aperture and the second aperture are arranged on a same side of at least one plane that contains the longitudinal axis.
Regarding claim 2, Bae et al. discloses wherein all of the second aperture is closer to the cap end than all of the first aperture (see figure 1).
Regarding claim 3, Bae et al. discloses wherein a first portion of the first aperture having a first distance that is closer to the cap end than any remaining portions of the first aperture, a second portion of the second aperture having a second distance that is closer to the cap end than any remaining portions of the second aperture, the first distance being different from the second distance (see figure 1).
Regarding claim 4, Bae et al. discloses wherein at least a portion of the first aperture and at least a portion of the second aperture is aligned along a first aperture axis that forms a first acute angle with respect to the longitudinal axis (see figure 1).
Regarding claim 5, Bae et al. discloses wherein at least a portion of the first aperture and at least a portion of the second aperture is substantially aligned along a line that is substantially in parallel with the longitudinal axis (see figure 5).
Regarding claim 6, Bae et al. discloses wherein the geometric characteristic of the second aperture includes at least one of a shape and a size of the second aperture (different shape).
Regarding claim 8, Bae et al. discloses wherein the first aperture includes a first side edge, and the second aperture includes a second side edge aligned along an extension of the first side edge (see figure 5).
Regarding claim 11, Bae et al. discloses wherein at least one of the first aperture and the second aperture is bounded by a first edge, a second edge that is substantially parallel to the first edge, and a side edge connecting the first edge to the second edge and oriented at an acute angle to the longitudinal axis of the cylindrical body (see figure 1, the end edge, at a point where a line is drawn perpendicular to the side edges, is oriented at an acute angle to the longitudinal axis).
Regarding claim 13, Bae et al. discloses wherein each of the first and second apertures includes a plurality of rounded corners (see figure 1).
Regarding claim 15, Bae et al. discloses wherein each of the first aperture and the second aperture defines a minimum width to allow insertion of the tool therethrough.
Regarding claim 18, Bae et al. discloses wherein the hole saw does not include any aperture other than the plurality of distinct apertures, and a total area of the plurality of distinct apertures is less than 50% of a total surface area of the cylindrical body (see figure 1).
Regarding claims 19 and 20, Bae et al. discloses the invention as set forth above.

Claims 1-3, 6-7, 12, 14-15, and 18-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Keightley US 2010/0080665 A1).
Regarding claim 1, Keightley discloses a hole saw 10 (see figure 10) comprising: a substantially cylindrical body 12/14 having a cutting end (top), a cap end (bottom), and an outer wall 12/14 extending from the cap end to the cutting end, the cutting end including a cutting edge 16 having a plurality of cutting teeth, the cylindrical body defining a longitudinal axis extending from the cap end to the cutting end; and a plurality of distinct apertures 18/30 formed along the outer wall of the cylindrical body, wherein: each distinct aperture is configured to receive a tool for removing one or more plugs from within the cylindrical body; the plurality of distinct apertures include a first aperture and a second aperture, the first aperture having a geometric characteristic distinct from that of the second aperture (different shape); and the first aperture and the second aperture are arranged on a same side of at least one plane that contains the longitudinal axis.
Regarding claim 2, Keightley discloses wherein all of the second aperture 18 is closer to the cap end than all of the first aperture 30.
Regarding claim 3, Keightley discloses wherein a first portion of the first aperture 30 having a first distance that is closer to the cap end than any remaining portions of the first aperture, a second portion of the second aperture 18 having a second distance that is closer to the cap end than any remaining portions of the second aperture, the first distance being different from the second distance.
Regarding claim 6, Keightley discloses wherein the geometric characteristic of the second aperture includes at least one of a shape and a size of the second aperture (both shape and size).
Regarding claim 7, Keightley discloses the plurality of distinct apertures including a first plurality of distinct apertures 18/30, further comprising: a second plurality of distinct apertures 18/30 formed along the outer wall of the cylindrical body, each of the second plurality of distinct apertures being identical to a respective one of the first plurality of distinct apertures; wherein all of the second plurality of distinct apertures are arranged on a same side of at least one second plane that contains the longitudinal axis (see figure 10).
Regarding claim 12, Keightley discloses wherein: the plurality of cutting teeth are coated with an abrasive coating (the teeth may be coated with an abrasive material, see paragraph [0066]); each tooth of the plurality of cutting teeth is defined by a leading edge and a trailing edge (see figure 10); the teeth are disposed continuously around a circumference of the cutting end (see figure 10); and each of the first and second apertures includes a plurality of edges, and each edge is curved, curvilinear, rectilinear, or a combination thereof (curved and rectilinear).
Regarding claim 14, Keightley discloses wherein the first aperture 30 and the second aperture 18 are separated by a first portion of the cylindrical wall 12/14, and each of the first and second apertures is separated from the cap end by a respective second portion of the cylindrical wall (see figure 10).
Regarding claim 15, Keightley discloses wherein each of the first aperture 30 and the second aperture 18 defines a minimum width to allow insertion of the tool therethrough.
Regarding claim 18, Keightley discloses wherein the hole saw does not include any aperture other than the plurality of distinct apertures 18/30, and a total area of the plurality of distinct apertures is less than 50% of a total surface area of the cylindrical body (see figure 10).
Regarding claims 19 and 20, Keightley discloses the invention as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neumeyer et al., Bae et al., or Keightley.
Regarding claims 16-17, Neumeyer et al., Bae et al., and Keightley each disclose the invention substantially as claimed.  None of Neumeyer et al., Bae et al., and Keightley disclose wherein a slot width of each of the first and second apertures, measured in a direction parallel to the cap end, is between 0.305 inches and 0.805 inches, or wherein the slot width of each of the first and second apertures is between 0.430 inches and 0.680 inches.  However, it would have been an obvious matter of design choice to have selected a hole saw size that includes a slot width within the required ranges for the purpose of providing a hole saw the cuts a desired hole size, because such a modification would have involved a mere change in the overall size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-11, 15, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-19, and 22-23 of U.S. Patent No. 10,751,811. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations of one another.
Claims 1-3, 5-6, 9-11, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-11 of U.S. Patent No. 11,084,107. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations of one another.
Claims 1-3, 5-6, 9-11, 15, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 7, and 10-11 of U.S. Patent No. 11,084,108. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations of one another.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A. GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil K. Singh can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        14 October 2022